DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on May 3, 2022. 
No claims have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on May 3, 2022 have been fully considered but are not persuasive. Applicant argues that the claim limitations “drive dependent track removal processing logic,” “drive classification logic,” and “destage task configuration logic” in claims 8, 10, and 13-14, recite sufficient structure because each limitation recites the term “logic” of a “device,” and such terms are clearly structural. Applicant also argues that each limitation further recites that each such logic of the device is “configured” in a particular manner, and that configuration of logic of a device is clearly structural.
The Examiner respectfully disagrees. “Logic” is not known to a person having ordinary skill in the art to have a specific structure. The Computer Desktop Encyclopedia defines “logic” as [t]he sequence of operations performed by hardware or software. It is the computer's "intelligence." Hardware logic is contained in the electronic circuits and follows the rules of Boolean logic. Software logic (program logic) is contained in the placement of instructions written by the programmer. Software logic is called "business logic" when it refers to the transactions of the business rather than underlying infrastructure such as the operating system, database management system (DBMS) or network… Logic refers to algorithms and operational sequences. Therefore, claim limitations “drive dependent track removal processing logic,” “drive classification logic,” and “destage task configuration logic” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “logic” coupled with functional language “configured to determine” and “configured to configure” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 8, 10, and 13-14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Applicant also argues that BENHASE ‘744 fails to teach destaging the first track from the first cache to the first storage drive because BENHASE ‘744 uses the term “demoting” to refer to discarding cache entries rather than destaging cache entries as described in BENHASE ‘744 [0004].
The Examiner respectfully disagrees. The Examiner first notes that although BENHASE ‘744 [0004] teaches discarding items in the cache in order to make space for new items, BENHASE ‘744 [0004] (or anywhere else in BENHASE ‘744) does not teach “demoting” to be the equivalent of discarding cache entries. The Examiner further notes that the term “demoting” is not commonly known to a person having ordinary skill in the art to mean “discarding,” and that “demoting” and “destaging” can both have multiple meanings in the art (e.g. HARTUNG [ABST] teaches demotion of data from a cache to a backing store/disk; see also references listed as “prior art made of record and not relied upon” in the Conclusion section below). Therefore, under broadest reasonable interpretation, the Examiner has interpreted Applicant’s “destaging” to be similar to BENHASE ‘744’s “demoting.” Accordingly, BENHASE ‘744 teaches destaging the first track from the first cache to the first storage drive (see BENHASE ‘744 [0008], [0036], [0047], and FIG. 3 below; see also BENHASE ‘479 [0015], which teaches destaging tracks from a cache to storage (e.g. disk drives)).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a storage drive in which entries for a storage drive of the first (slower) class are removed from the first cache list sooner as compared to entries for a storage drive of the second (faster) class) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that that the Examiner has cited no portion of the BENHASE ‘479 which in any manner teaches or suggests that the destaging wait list (DWL list) is created “as a function of whether the first storage drive is one of the first class and the second class of storage drives” as required by claim 1, and that on the contrary, the Examiner's citations to BENHASE ‘479 describe the selection of tracks for the DWL list to be for the purpose of preventing “two destage TCBs [from being] able to do grouping on the same stride at the same time,” as described in BENHASE ‘479 [0018].
The Examiner notes that the Examiner has not relied upon BENHASE ‘479 to teach track removal processing tracks cached in a first cache as a function of whether the first storage drive is one of the first class and the second class of storage drives, said track removal processing including performing destage tasks, but rather BENHASE ‘744 teaches the limitation (see BENHASE ‘744 [0008] and [0036] below; [0047] also teaches the eviction module evicting old cache entries from the cache).
In response to Applicant’s argument that it would not be obvious to combine BENHASE ‘744 and BENHASE ‘479 because BENHASE ‘744 is directed to demoting (discarding) entries from a read cache, and BENHASE ‘479 is directed to destaging entries from cache to storage, and that they are two very different processes, Applicant is directed to Examiner’s response above explaining the terms “demoting” and “destaging” can both have multiple meanings in the art, and under broadest reasonable interpretation, the Examiner has interpreted Applicant’s “destaging” to be similar to BENHASE ‘744’s “demoting.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the Examiner’s position that combining BENHASE ‘479’s destaging using a destaging wait list to BENHASE ‘744’s demoting cache entries from the list of slower-responding storage device, BENHASE ‘744 in view of BENHASE ‘479 teaches if the first storage drive is of the first class, removing the first entry from the first cache list, and adding a representation of the selected first track as a second entry to a second cache list of entries wherein the second entry represents the selected first track, where BENHASE ‘744 [0036], [0038], and FIG. 5 teach demoting cache entries from the list (i.e. first cache list) of slower-responding storage device from the LRU end of the list, and BENHASE ‘479 [0018-0019] & [0036] teach tracks are selected for destaging from a LRU list (i.e. first cache list) and are moved to a destaging wait list (DWL list) (i.e. second cache list). Therefore, the combination of BENHASE ‘744 and BENHASE ‘479 teaches the limitations of claim 1 as outlined in the rejections below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "drive dependent track removal processing logic," "drive classification logic," and "destage task configuration logic" in claims 8, 10, and 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over BENHASE (Pub. No.: US 2010/0318744 A1), hereafter BENHASE ‘744, in view of BENHASE (Pub. No.: US 2014/0304479 A1), hereafter BENHASE ‘479, and HARTUNG (Patent No.: US 4,636,946 A) used as evidentiary reference.
Regarding claim 1, BENHASE ‘744 teaches:
A method, comprising: determining whether a first storage drive is one of a first class and a second class of storage drives (BENHASE ‘744 [0008] teaches implementing an eviction policy in the cache, demoting cache entries of faster-responding storage devices (i.e. second class of storage drives) faster than the cache entries of slower-responding storage devices (i.e. first class of storage drives) (the storage device is determined as faster or slower responding storage device); see also [0036]);
wherein the second class of storage drives has a performance characteristic which exceeds a corresponding performance characteristic of the first class of storage drives (see BENHASE ‘744 [0008] & [0036] above);
track removal processing tracks cached in a first cache as a function of whether the first storage drive is one of the first class and the second class of storage drives, said track removal processing including performing destage tasks (see BENHASE ‘744 [0008] and [0036] above; [0047] also teaches the eviction module evicting old cache entries from the cache); 
each destage task including: selecting a first track for destaging from the first cache to the first storage drive wherein the selected first track is represented by a first entry of a first cache list of entries representing tracks cached in the first cache (BENHASE ‘744 [0036] teaches demoting cache entries from the list (i.e. first cache list) of slower-responding storage device from the LRU end of the list; see also [0038] and FIG. 5; [0039] teaches allocating space in a cache based on media I/O speed includes initially determining whether demotion is required, and if space is needed to store a new cache entry, determining whether either the FSDL (faster-storage device list) or SSDL (slower-storage device list) is empty, and if the FSDL is empty, demoting a cache entry from the LRU end of the SSDL, and if the SSDL is empty, demoting a cache entry from the LRU end of the FSDL; BENHASE '479 [0046-0047] also teach method 300 starts performing a destage scan task for scanning a LRU list of tracks and selects only certain tracks for destaging from the LRU list; see HARTUNG [ABST], where data is demoted from a cache to a backing store/disk);
if the first storage drive is of the first class, removing the first entry from the first cache list […] (see BENHASE ‘744 [0036] and [0038] above);
destaging the first track from the first cache to the first storage drive (see BENHASE ‘744 [0008], [0036], and [0047] above; see also FIG. 3; see also BENHASE ‘479 [0015], which teaches destaging tracks from a cache to storage (e.g. disk drives));
removing the first entry from the first cache list if the first storage drive is of the second class (BENHASE ‘744 [0036] also teaches demoting cache entries from the list of faster-responding storage device (i.e. first cache list) from the LRU end of the list; see also [0038]).
BENHASE ‘744 does not appear to explicitly teach if first storage drive is of the first class, adding a representation of the selected first track as a second entry to a second cache list of entries wherein the second entry represents the selected first track; removing the second entry from the second cache list if the first storage drive is of the first class; wherein transferring the first entry to the second cache list is bypassed if first storage drive is of the second class. 
However, BENHASE ‘479 teaches adding a representation of the selected first track as a second entry to a second cache list of entries wherein the second entry represents the selected first track (BENHASE ‘479 [0018-0019] teach tracks are selected for destaging from a LRU list (i.e. first cache list) and are moved to a destaging wait list (DWL list) (i.e. second cache list); see also [0036]).
Therefore, combining BENHASE ‘479’s destaging using a destaging wait list to BENHASE ‘744’s demoting cache entries from the list of slower-responding storage device, BENHASE ‘744 in view of BENHASE ‘479 teaches if the first storage drive is of the first class, removing the first entry from the first cache list, and adding a representation of the selected first track as a second entry to a second cache list of entries wherein the second entry represents the selected first track.
BENHASE ‘744 in view of BENHASE ‘479 also teaches removing the second entry from the second cache list if the first storage drive is of the first class (BENHASE ‘479 [0018-0019] & [0046-0048] teach the selected tracks that are moved to a DWL list are grouped and destaged from the DWL list, where BENHASE ‘744 [0036] and [0038] teach demoting cache entries from the list of slower-responding storage device);
wherein transferring the first entry to the second cache list is bypassed if first storage drive is of the second class (see BENHASE ‘744 [0036] and [0038] for demoting cache entries from the list of faster-responding storage device, where since BENHASE ‘479’s destaging wait list for group destaging is combined with the list of slower-responding storage device (i.e. if storage drive is of the first class), when performing demoting from the list of faster-responding storage device, the cache entry is simply evicted from the LRU end (i.e. transferring the first entry is bypassed)).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of BENHASE ‘744 and BENHASE ‘479 before them, to include BENHASE ‘479’s group destaging using a destage wait list in BENHASE ‘744’s differential caching/demoting mechanism based on media I/O speed. One would have been motivated to make such a combination in order to improve the efficiency of destaging tracks by grouping the tracks as taught by BENHASE ‘479 ([0016-0017]).
	Regarding claim 8, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. BENHASE ‘744 also teaches:
a plurality of storage drives including a first storage drive (see FIG. 3 #304);
a storage control unit configured to control the plurality of storage drives, the storage control unit including: a memory having a first cache configured to cache tracks for the first storage drive (see FIG. 3 “Storage Controller” #300 having memory #314);
drive dependent track removal processing logic (see FIG. 8 Eviction Module #802).
	Regarding claim 15, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. BENHASE ‘744 also teaches a computer readable storage medium (see [0023]).
Regarding claim 2, BENHASE ‘744 in view of BENHASE ‘479 teaches the elements of claim 1 as outlined above. BENHASE ‘744 also teaches wherein the second class of storage drives has an input/output speed performance characteristic which exceeds a corresponding input/output speed performance characteristic of the first class of storage drives ([0005] teaches SSDs (i.e. second class of storage drives) having faster I/O speed than HDDs (i.e. first class of storage drives); see also [0035]).
Regarding claim 3, BENHASE ‘744 in view of BENHASE ‘479 teaches the elements of claim 2 as outlined above. BENHASE ‘744 also teaches wherein said determining includes determining whether the first storage drive has an input/output speed performance characteristic which exceeds a threshold (see [0005] HDDs, where the threshold is seen as the minimum speed of performing a read/write on an operational drive).
Regarding claim 4, BENHASE ‘744 in view of BENHASE ‘479 teaches the elements of claim 3 as outlined above. BENHASE ‘744 also teaches wherein said input/output speed performance characteristic of the first storage drive is a function of an average latency of destaging a track from the first cache to the first storage drive ([0005] teaches a host can drive I/O to a faster-responding storage device much faster (i.e. write faster), where average latency of destaging a track from cache to storage device is seen as performing a combination of reading from the cache (where the read speed of a cache memory located inside the host is independent of the drive, and thus can be considered as a constant for any drives) and writing (IOPS) to the storage device).
Regarding claim 6, BENHASE ‘744 in view of BENHASE ‘479 teaches the elements of claim 1 as outlined above. BENHASE ‘744 in view of BENHASE ‘479 also teaches configuring destage tasks for the first cache list as a function of the determining whether the first storage drive is one of a first class and a second class of storage drives (see BENHASE ‘744 [0008] and [0036] as taught above in reference to claim 1).
Regarding claim 7, BENHASE ‘744 in view of BENHASE ‘479 teaches the elements of claim 6 as outlined above. BENHASE ‘744 in view of BENHASE ‘479 also teaches:
wherein configuring destage tasks includes configuring each destage task for the first storage drive to remove an entry from the first cache list and add an entry to the second cache list of entries if the first storage drive is determined to be of the first class (see BENHASE ‘744 [0036] and [0038], and BENHASE ‘479 [0018-0019], [0036], and [0046-0048] as taught above in reference to claim 1),
configuring each destage task for the first storage drive to bypass both removing an entry from the first cache list and adding an entry to the second cache list of entries if the first storage drive is determined to be of the second class (see BENHASE ‘744 [0036] and [0038], and BENHASE ‘479 [0018-0019], [0036], and [0046-0048] as taught above in reference to claim 1).
Regarding claim 9, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 10, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 11, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 13, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 14, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 21, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BENHASE ‘744 (Pub. No.: US 2010/0318744 A1) in view of BENHASE ‘479 (Pub. No.: US 2014/0304479 A1) as applied to claims 4, 11, and 18 above, and further in view of ASH (Pub. No.: US 2014/0082296 A1), hereafter ASH ‘296.
Regarding claim 5, BENHASE ‘744 in view of BENHASE ‘479 teaches the elements of claim 4 as outlined above. BENHASE ‘744 in view of BENHASE ‘479 does not appear to explicitly teach:
wherein the threshold is a function of a duration of time taken to obtain a list lock to the first cache list. 
However, ASH ‘296 teaches a duration of time taken to obtain a list lock to the first cache list ([0025-0026] and [0029] teach acquiring an active list lock, where acquiring a lock involves setting/resetting a flag/bit (i.e. performing a write to the memory device), where writing to a device is a function of time).
Therefore, combining ASH ‘296’s list lock to BENHASE ‘744 and BENHASE ‘479, the combination teaches wherein the threshold is a function of a duration of time taken to obtain a list lock to the first cache list (see BENHASE ‘744 [0005] as taught above in reference to claims 3 and 4 for threshold being a function time to perform a write to the drive, and ASH ‘296 [0025-0026] and [0029] teach acquiring the active list lock (setting/resetting a flag/bit)).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of BENHASE ‘744, BENHASE ‘479, and ASH ‘296 before them, to include ASH ‘296’s list lock to BENHASE ‘744 and BENHASE ‘479’s destaging tracks from cache to disk based on media I/O speed. One would have been motivated to make such a combination in order to reduce lock list contention in a multi-process environment as taught by ASH ’296 ([0006]).
Regarding claim 12, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LYAKHOVITSKIY (Pub. No.: US 2014/0379988 A1) – “CACHE DESTAGING FOR VIRTUAL STORAGE DEVICES” relates to destaging to drives by maintaining a particular queue depth.
CAMP (Pub. No.: US 2015/0067271 A1) – “SELECTIVELY ENABLING WRITE CACHING IN A STORAGE SYSTEM BASED ON PERFORMANCE METRICS” relates to computing performance metrics based on write IOPS and average response time to IOPS.
DAHMAN (Patent No.: US 5,440,686) – “Selecting a data unit candidate to be demoted to a backing store from a front store based upon thresholds individual to each of the data candidates” relates to demoting data from cache to a back store.
OTTERNESS (Patent No.: US 6,460,122 B1) – “System, apparatus and method for multi-level cache in a multi-processor/multi-controller environment” relates to demoting write data through multiple levels including cache to RAID drives.
FAIBISH (Pub. No.: US 2003/0005457 A1) – “Video file server cache management using movie ratings for reservation of memory and bandwidth resources” relates to demoting video streams from cache to disk.
PRUTHI (Pub. No.: US 2011/0276746 A1) – “CACHING STORAGE ADAPTER ARCHITECTURE” relates to demoting/evicting data from cache to solid-state drive.
BEARD (Pub. No.: US 2014/0082288 A1) – “SYSTEM AND METHOD FOR OPERATING A SYSTEM TO CACHE A NETWORKED FILE SYSTEM” relates to demoting cache blocks from DRAM to SSD.
WEBER (Pub. No.: US 2016/0162422 A1) – “DUAL ACCESS MEMORY MAPPED DATA STRUCTURE MEMORY” relates to demoting data from first level cache to second level cache/backend SSD.
SHVEIDEL (Patent No.: US 10,083,067 B1) – “Thread management in a storage system” relates to demoting metadata from a fast memory such as a cache into a slower memory such as a disk.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138